 



Exhibit 10.28
Description of NationsHealth, Inc. Director Compensation
     Director Fees
     Our independent directors receive compensation for their services as
directors in the form of an annual retainer of $15,000, payable in quarterly
installments, a fee of $1,000 for each Board meeting attended ($500 for
attendance by conference call), and a fee of $1,000 for each committee meeting
attended ($500 for attendance by conference call), plus reimbursement for travel
expenses. We pay the chairman of the Audit Committee of the Board of Directors
an additional $10,000 per year and the chairman of the Compensation Committee an
additional $5,000 per year to serve. Our directors who are not deemed to be
independent and are not employees of NationsHealth receive compensation for
their services as directors in the form of a retainer of $3,750, payable in
quarterly installments, a fee of $500 for each Board meeting attended ($250 for
attendance by conference call), plus reimbursement for travel expenses. Our
Chairman of the Board of Directors receives an annual salary of $250,000, paid
bi-monthly, and is eligible for bonuses. Our Chairman received a bonuses of
$50,000 for 2004 and $80,000, plus common stock valued at $20,000 for 2005.
Directors who are also our employees receive no additional compensation for
serving as directors.
     Stock Options
     In addition to the director fees, each of our non-employee directors
receives stock options. The amount of options granted to each director is
negotiated on an individual basis. The options granted to directors during 2005
and 2004 are listed in the following table.

                      Options Granted in Director   2005   2004
Elliot F. Hahn, Ph.D. (Independent Director)
    6,500       34,500  
 
               
George F. Raymond (Independent Director)
    7,000       33,000  
 
               
Richard R. Howard (Independent Director)
    8,000       33,000  
 
               
Don K. Rice (Independent Director)
    8,500       30,000  
 
               
Michael D. Tabris
    —       5,000  
 
               
Gary D. Small, D.P.M.
    —       5,000  
 
               
Raymond N. Steinman
    —       5,000  
 
               
Mark H. Rachesky
    —       —  

